Citation Nr: 1544570	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, he testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  After the hearing, the Veteran submitted additional evidence; waiver of initial RO review of that evidence was provided on the record at the hearing.

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for headaches has been raised by the record in a December 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

The Veteran has various diagnoses of an Axis I psychiatric disability that is reasonably shown to be related to his active service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It is not in dispute that the Veteran received psychiatric treatment while on active service.  The Veteran's service treatment records (STRs) indicate that he was hospitalized in January 2004 for a psychiatric disability, diagnosed at the time as adjustment disorder with depressed mood and alcohol dependence.  It is also not in dispute that the Veteran has a current psychiatric disability, diagnosed variably as bipolar affective disorder (see, e.g., November 2008 Balboa Naval Medical Center records); anxiety disorder not otherwise specified (NOS) and psychosis NOS (see, e.g., December 2008 VA treatment record); and schizophrenia, paranoid type (see, e.g., April 2011 VA examination).  What must be determined is whether the current psychiatric disability (however diagnosed) is related to the Veteran's active service, to include the January 2004 psychiatric treatment.

The record includes two medical examinations that considered the matter of nexus to service.  (The Veteran also received a VA examination in May 2009.  However, nexus to service was not considered at that time.)  

On April 2011 VA examination, the examiner noted that the January 2004 incident in service may have been a psychotic break (and therefore related to the Veteran's current psychiatric disability), but noted that the Veteran was actively delusional and lacked all insight at the time of VA examination and was unable to provide "helpful details" about that incident.  In an addendum opinion, she noted that, because the Veteran had not sought regular mental health treatment, records were unavailable to assess symptom development over time (on an objective basis, not subject to the Veteran's altered recollections.)  As a result, the examiner was not able to provide a nexus opinion without resort to speculation, as there were multiple possible etiologies for the Veteran's current psychiatric disability.  

On September 2015 private examination, the examiner interviewed/examined the Veteran and considered his January 2004 STRs (inpatient psychiatric treatment) and postservice VA treatment records and opined that the Veteran demonstrated psychiatric symptoms, including psychosis, during service, that are consistent with his later diagnosed psychiatric disability (judged, by the private examiner, to be consistent with bipolar disorder.)  

The September 2015 private examiner reviewed the pertinent evidence of record, obtained a reported history from the Veteran, and conducted a thorough examination, to include psychological testing; the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Reading the opinion as a whole, the Board finds that it relates the Veteran's current psychiatric disability to the psychiatric disability first manifested during active service.  While the April 2011 VA examiner was unable to provide a nexus opinion at that time, due to the Veteran's psychiatric state at that time, her opinion that the January 2004 incident in service may have been a psychotic break is consistent with the September 2015 private examiners findings.  (Notably, the Veteran does not appear to have been actively psychotic during the September 2015 examination.)  Consequently, the Board finds that the September 2015 private examination is probative evidence in support of the Veteran's claim.  

The Board acknowledges that there is no apparent consensus in the record as to the appropriate diagnosis for the Veteran's psychiatric symptoms.  Regardless, the critical question in this matter is whether or not the Veteran's psychiatric disability, however diagnosed, may be etiologically related to his service.  To that extent, the Board notes that there is an adequate medical opinion in support of the Veteran's claim, and no medical opinion of record that can be read as providing evidence against the Veteran's claim.  Thus, considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the record reasonably shows that the Veteran has an acquired psychiatric disability related to events in active service, and that service connection for such disability is warranted.


ORDER

Service connection for a variously diagnosed psychiatric disorder is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


